Exhibit 10.12

NI HOLDINGS, INC.

 

Time-Based Restricted Stock Unit Agreement for Named Executive Officers

 

Name of Participant:  [___________] Date of Grant: No. of Units
Covered:  [___________] Vesting Commencement Date:    

Vesting Dates:

 

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) governs the Stock Unit
Award granted by NI HOLDINGS, INC., a North Dakota corporation (the “Company”)
to the above-named individual (the “Participant”), in accordance with and
subject to the provisions of the Company’s 2017 Stock and Incentive Plan (the
“Plan”). A copy of the Plan has been made available to the Participant. Unless
the context indicates otherwise, capitalized terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.

 

I.            Grant of Restricted Stock Units.

A.       In accordance with the Plan, and effective as of the Date of Grant
specified above, the Company has granted to the Participant the number of Stock
Units specified at the beginning of this Agreement (collectively, the
“Restricted Stock Units,” and each a “Restricted Stock Unit.”). Each Restricted
Unit represents the right to receive a share of Common Stock (a “Share”) and
dividend equivalent amounts corresponding to the Share, subject to the terms and
conditions of this Agreement and the Plan.

B.       The Restricted Stock Units granted to the Participant shall be credited
to an account in the Participant’s name. This account shall be a record of
book-keeping entries only and shall be utilized solely as a device for the
measurement and determination of the number of Shares to be issued to or in
respect of the Participant pursuant to this Agreement. Restricted Stock Units
may not be transferred by the Participant without the Committee’s prior written
consent other than by will or the laws of descent and distribution.

II.            Vesting of the Shares.

A.       The Participant’s interest in the Restricted Stock Units shall vest and
become non-forfeitable on each of the vesting dates set forth above (each a
“Vesting Date”) if the Participant remains in the continuous employ of the
Company or an Affiliate from the Vesting Commencement Date through each
applicable Vesting Date. Except as provided in paragraphs 2(b) through (e)
below, if the Participant’s employment with the Company or an Affiliate is
terminated prior to a Vesting Date, any Restricted Stock Units that remain
unvested as of the date of such termination shall be forfeited.

B.       If the Participant remains in the continuous employ of the Company or
an Affiliate from the Vesting Commencement Date until the date the Participant’s
employment is terminated due to Disability or death that occurs before the last
Vesting Date, then any Restricted Stock Units that remain unvested will vest in
full and become non-forfeitable as of the date of such termination.

C.       If the Participant remains in the continuous employ of the Company or
an Affiliate from the Vesting Commencement Date until the Participant’s
Retirement Age, then any Restricted Stock Units that remain unvested upon
attainment of Retirement Age will cease to be forfeitable upon the Participant’s
subsequent termination of employment for any reason other than Cause; but
rather, such Units shall remain outstanding and continue to “vest” and become
payable upon each applicable Vesting Date.

102 

 



D.       If the Participant remains in the continuous employ of the Company or
an Affiliate from the Vesting Commencement Date until the Participant incurs an
Involuntary Termination Due to Position Elimination or Reorganization that
occurs before the last Vesting Date, then any Restricted Stock Units that remain
unvested will vest in a pro rata number of the Restricted Stock Units. The pro
rata number of Restricted Stock Units that vest shall be determined by
multiplying the unvested Restricted Stock Units corresponding to a particular
Vesting Date by a fraction, the numerator of which is the number of full and
partial calendar months of the Participant’s employment with the Company or an
Affiliate from the first day of the Vesting Commencement Date to the date of
termination, and the denominator of which is the number of full calendar months
from the Vesting Commencement Date to the Vesting Date. A partial month of
service shall count as a full month.

E.       If the Participant remains in the continuous employ of the Company or
an Affiliate from the Vesting Commencement Date until a Change in Control that
occurs before the last Vesting Date, and the Participant’s Restricted Stock
Units are neither assumed nor substituted or replaced with similar rights (or
cash equivalent value thereof), then any Restricted Stock Units that remain
unvested will vest in full and become non-forfeitable upon the Change in
Control. If the Participant’s Restricted Stock Units are assumed (or substituted
or replaced with an award of equivalent value), then, in addition to the
circumstances described in paragraphs (a) through (d) above, if the Participant
is involuntarily terminated without Cause or resigns for Good Reason within
twenty four (24) months following the Change in Control but prior to a Vesting
Date, any Restricted Stock Units (or replacement award) that remains unvested
will vest in full and become non-forfeitable as of the date of such termination.

III.           Issuance and Settlement.

A.       After any Restricted Stock Units vest in accordance with Section 2, the
Company shall cause to be issued to the Participant, or to the Participant’s
designated beneficiary or estate in the event of the Participant’s death, one
Share in payment and settlement of each vested Restricted Stock Unit, subject to
applicable required tax withholding. The Committee shall cause the Shares
issuable in connection with the vesting of any such Restricted Stock Units to be
issued as soon as practicable after vesting, but in all events no later than
30 days after vesting, and the Participant shall have no power to affect the
timing of such issuance. Such issuance shall be evidenced by a stock certificate
or appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company and shall be in complete settlement and satisfaction of
such vested Restricted Stock Units.

B.       Notwithstanding the foregoing, if the Participant has attained or will
attain Retirement Age prior to the last Vesting Date under this Agreement, such
Units shall be treated as “deferred compensation” subject to section 409A of the
Internal Revenue Code (the “Code”). In such case, the following special
provisions shall apply to the payment of the underlying Shares:

1.       if any Restricted Stock Units vest and become payable on account of a
Change in Control, the Restricted Stock Units shall not become payable (even
though non-forfeitable) unless the Change in Control constitutes a “change in
control event” as defined in Treasury Regulations promulgated under section 409A
of the Code; and

2.       if any Restricted Stock Units vest and become payable on account of the
Participant’s (A) Involuntary Termination Due to Position Elimination or
Reorganization or (B) involuntary termination without Cause or resignation for
Good Reason on or after a Change in Control, the Restricted Stock Units shall
not become payable (even though non-forfeitable) unless the termination
constitutes a “separation from service” as defined in Treasury Regulations
promulgated under section 409A of the Code. In addition, if the Participant is a
Specified Employee, payment on account of separation from service hereunder
shall be made as of the date that is six months following the Participant’s
separation from service (or, if earlier, upon the Participant’s death).

C.       The Participant may elect to satisfy any applicable required tax
arising in relation to the Restricted Stock Units by (i) delivering cash
(including check, draft, money order or wire transfer made payable to the order
of the Company) or (ii) having the Company withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
tax liability (subject to any limitations required under applicable financial
accounting standards to avoid liability accounting for the Award). In the case
of clause (ii), the Company will not deliver to the Participant any fractional
Shares (or equivalent cash value) remaining after reduction for taxes; rather,
any remaining fractional Shares will be cancelled without payment.

IV.       Shareholder Rights. The Restricted Stock Units do not entitle the
Participant to any rights of a shareholder of the Company. Notwithstanding the
foregoing, the Participant shall accumulate an unvested right to payment of cash
dividend equivalents on the Shares underlying Restricted Stock Units if cash
dividends are declared by the Company on the Shares on or after the Date of
Grant. Such dividend equivalents will be in an amount of cash per Restricted
Stock Unit equal to the cash dividend paid with respect to one Share, subject to
applicable required tax withholding. The Participant shall be entitled solely to
payment of accumulated dividend equivalents with respect to the number of
Restricted Stock Units equal to the number of Shares that become issuable to the
Participant pursuant to this Agreement. Dividend equivalents will be paid to the
Participant as soon as administratively possible following the date that the
Shares are issued to the Participant. The Participant shall not be entitled to
dividend equivalents with respect to dividends declared prior to the Date of
Grant. All dividend equivalents accumulated with respect to forfeited Restricted

103

 

Stock Units shall also be irrevocably forfeited. As of the date of issuance of
Shares underlying Restricted Stock Units, the Participant shall have all of the
rights of a shareholder of the Company with respect to any Shares issued
pursuant hereto.

V.            Definitions. For purposes of this Agreement, the following shall
have the following meanings:

A.       “Cause” means (i) the Participant’s willful conduct that is
demonstrably and materially injurious to the Company or an Affiliate, monetarily
or otherwise; (ii) the Participant’s material breach of written agreement
between the Participant and the Company; (iii) the Participant’s breach of the
Participant’s fiduciary duties to the Company or an Affiliate; (iv) the
Participant’s conviction of any crime (or entering a plea of guilty or nolo
contendre to any crime) constituting a felony; or (v) the Participant’s entering
into an agreement or consent decree or being the subject of any regulatory order
that in any of such cases prohibits the Participant from serving as an officer
or director of a company that has publicly traded securities. A termination of
the Participant shall not be for “Cause” unless the decision to terminate the
Participant is set forth in a resolution of the Board to that effect and which
specifies the particulars thereof and that is approved by a majority of the
members of the Board (exclusive of the Participant if the Participant is a
member of the Board) adopted at a meeting called and held for such purpose
(after reasonable notice to the Participant and an opportunity for the
Participant to be heard before the Board). No act or failure to act by the
Participant will be deemed “willful” if it was done or omitted to be done by the
Participant in good faith or with a reasonable belief on the part of the
Participant that the action or omission was in the best interests of the Company
or an Affiliate. Any act or failure to act by the Participant based upon
authority given pursuant to a resolution duly adopted by the Board or based on
the advice of counsel to the Company shall be conclusively presumed to be done
or omitted to be done by the Participant in good faith and in the best interest
of the Company and its Affiliates.

B.       “Change in Control” means:

1.       the approval of the shareholders of the Company, and consummation, of
(A) any consolidation, merger or statutory share exchange of the Company with
any person in which the surviving entity would not have as its directors at
least a majority of the Incumbent Board and as a result of which those persons
who were shareholders of the Company immediately prior to such transaction would
not hold, immediately after such transaction, at least 50% of the Voting Power
of the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company. For purposes of this Section 5(a), “Voting Power” when used with
reference to the Company shall mean the voting power of all classes and series
of capital stock of the Company now or hereafter authorized; or

2.       the individuals who, as of the date of this Agreement, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board (provided, however, that
if the election or nomination for election by the Company’s shareholders of any
new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered to be a member of the Incumbent
Board).

C.       “Disability” means the Participant has been determined, by a physician
selected by the Company and reasonably acceptable to the Participant, to be
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.

D.       “Good Reason” means without the express written consent of the
Participant (i) a change in the Participant’s position with the Company or an
Affiliate which results in a material diminution of the Participant’s authority,
duties or responsibilities; (ii) a material reduction by the Company or an
Affiliate in the annual rate of the Participant’s base salary; or (iii) a change
in the location of the Participant’s principal office to a different place that
is more than fifty miles from the Participant’s principal office immediately
prior to such change. A reduction in the Participant’s rate of annual base pay
shall be material if the rate of annual base salary on any date is less than
ninety percent (90%) of the Participant’s highest rate of annual base pay as in
effect on any date in the preceding thirty-six (36) months. Notwithstanding the
two preceding sentences, a change in the Participant’s duties or
responsibilities shall not constitute Good Reason, and the Participant shall not
have Good Reason to resign, solely because the Company does not have common
shares or other securities that are publicly traded. A resignation by the
Participant shall not be with “Good Reason” unless the Participant gives the
Company written notice specifying the event or condition that the Participant
asserts constitutes Good Reason, the notice is given no more than ninety days
after the occurrence of the event or initial existence of the condition that the
Participant asserts constitutes Good Reason and the Company has failed to remedy
or cure the event or condition during the thirty day period after such written
notice is given to the Company.

E.       “Involuntary Termination Due to Position Elimination or Reorganization”
means an involuntary termination of the Participant’s employment by the Company
or its Affiliates due to a job elimination, reduction in force, business

104

 

restructuring or other circumstances the Committee deems appropriate, in its
sole discretion, as qualifying as an Involuntary Termination Due to Position
Elimination or Reorganization.

F.       “Retirement Age” means the Participant has both attained age sixty (60)
and accumulated at least seventy (70) points. The Participant’s points shall
equal the sum of the participant’s age (in years) plus completed full years of
employment with the Company and its Affiliates.

VI.         No Right to Continued Employment. This Agreement and the grant of
the Stock Unit Award do not give the Participant any rights with respect to
continued employment by the Company or an Affiliate. This Agreement and the
grant of the Stock Unit Award shall not interfere with the right of the Company
or an Affiliate to terminate the Participant’s employment.

VII.         Change in Capital Structure. In accordance with the terms of the
Plan, the terms of this Agreement and the number and kind of Shares shall be
adjusted as the Board determines to be equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.

VIII.         Governing Law; Venue. The laws of the State of North Dakota shall
govern all matters arising out of or relating to this Agreement including,
without limitation, its validity, interpretation, construction and performance
but without giving effect to the conflict of laws principles that may require
the application of the laws of another jurisdiction. Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Fargo, North Dakota. Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.

IX.         Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and this Agreement, the provisions of
the Plan shall govern. All references herein to the Plan shall mean the Plan as
in effect on the Date of Grant.

X.         Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all of the terms and provisions of the Plan.

XI.         Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

XII.         Recoupment. The Participant acknowledges and agrees that the
Participant’s rights in the Restricted Stock Units, the Shares and any
dividends, dividend equivalents or other distributions paid or payable with
respect to the Restricted Stock Units and the Shares are subject to recoupment
or repayment if, and to the extent that, such action is required under
applicable law or any Company recoupment or “clawback” policy.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Agreement as of the date first set forth above.

 

NI HOLDINGS, INC.   [NAME OF PARTICIPANT]                     By:     Signature:
  Name:     Date:   Title:        

 



105



 

